Citation Nr: 0939108	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to May 
1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied service connection 
for a right knee disability and a right ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address 
his claimed right ankle and right knee disabilities.  Service 
treatment records show that the Veteran was seen on several 
occasions in service for a right ankle sprain.  He was also 
seen on one occasion for a swollen right knee.  During the 
Veteran's Board hearing, he reported stiffness and swelling 
in the right ankle.  He also reported buckling in the knee 
after his separation in service.  The Veteran sustained a 
post-service knee injury for which he underwent treatment in 
2002 and for which he reportedly received workers' 
compensation benefits.  He was diagnosed with a right knee 
lateral meniscal tear.

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary.  The RO should obtain any outstanding workers' 
compensation medical records which may be relevant to the 
Veteran's claim.  Thereafter, the RO should refer the claim 
for a VA examination to determine if the Veteran has a 
current right knee disability related to service, or any 
current right knee disability related to service versus his 
post-service injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the Veteran in 
conjunction with his workers' 
compensation claim for a right knee 
injury. After securing the necessary 
release, the RO/AMC should obtain these 
records.

2.  The RO/AMC should refer the case 
for a VA examination in the appropriate 
specialty to determine if the Veteran 
has a current right ankle and/or right 
knee disability related to service.  
The claims folder must be made 
available to the examiner for review 
prior to examination.  The examiner 
should review the entire claims file, 
to include service treatment and post-
service treatment records.

(a).  The examiner should identify any 
current right ankle diagnosis, and 
should state whether it is at least as 
likely as not that any such diagnosed 
disorder was incurred in service.  

(b).  The examiner should identify any 
current right knee diagnosis, and 
should state whether it is at least as 
likely as not that any such diagnosed 
disorder is etiologically related to 
findings in service, versus a post-
service knee injury. 

The examiner must provide a rationale 
for his or her opinion with references 
to the evidence of record.  

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
